Case: 1:20-cr-00619 Document #: 10 Filed: 12/16/20 Page 1 of 2 PagelD #:15

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
Case No. 20CR619
v.
District Judge Charles R. Norgle
JOHNNY KIMBLE

ORDER
On petition of the UNITED STATES OF AMERICA and it appearing to the
Court that:
Name: JOHNNY KIMBLE
Date of Birth: **/**/1991
Sex: Male
Race: Black
Jail/Prisoner #: 20191226118
now is incarcerated in the following institution:
Cook County Jail
2700 S. California Ave.
Chicago, Illinois
and that said defendant has been charged in the above-captioned case with possession
of a firearm by a felon, a violation of Title 18, United States Code, Section 922(g)(1),
and that said defendant should be produced at 9:30 a.m. on January 8, 2021, at the
U.S. Marshals Service Lock-Up, 24th floor, Dirksen Federal Courthouse, 219 S.

Dearborn Street, Illinois, 60604, to appear at 11:30 a.m. for an arraignment before

the duty magistrate judge, in the courtroom usually occupied by said judge.
Case: 1:20-cr-00619 Document #: 10 Filed: 12/16/20 Page 2 of 2 PagelD #:16

1T IS THEREFORE ORDERED that the following person:

THOMAS DART

Sheriff

Cook County Jail

2700 S. California Ave.

Chicago, Illinois
bring or cause to be brought before this Court, at said time on said date, before
District Judge Charles R. Norgle, in the United States Courthouse in Chicago,
Illinois, the body of the said defendant; and that a Writ of Habeas Corpus Ad

Prosequendum directed to said persons, so commanding them, be issued by the Clerk

of this Court.

Bake

CHARLES R. NORGLE
District Judge

DATED at Chicago, linois p
this LO day of Lp ; 20 28
